DETAILED ACTION
Claims 2-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4, 5, 7, 9, 11, 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of U.S. Pub. No. 2009/0310607 A1 to Evans et al.

As to claim 2, Abu-Akel teaches an electronic apparatus activation control apparatus, comprising: 
a communication unit configured to perform communication via a network (Communication Controller 26); and 
a data processing unit (Remote Activation Device 12) configured to output an activation instruction to a network apparatus (Target Computer 16) connected to the network through the communication unit, the data processing unit recognizing a state transition from a non-active state to an active state of the electronic apparatus activation control apparatus and outputting the activation instruction to the network apparatus on the basis of recognition of the state transition (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...Ultimately, the remote activation device 12 is operable to power ON the target computer 16 without the target computer 16 being connected to a wired network. The remote activation device 12 can be used with any target computer 16 that incorporates or is compatible with WOL technology...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...After operation of the remote activation device 12 is initiated, the remote activation device 12 then generates a WOL magic packet and sends it to the target computer 16 over the wired network connection between its communications controller and the wired network interface of the target computer 16...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user..” paragraphs 0040/0041/0054/0058-0060/0062), wherein in the state transition from the non-active state to the active state (a WOL magic packet).  
Abu-Akel does not explicitly the data processing unit makes a determination whether an apparatus or a user caused the state transition
Allowing routers, or devices with routing functionality, to automatically awaken a computing device, e.g., a server, which includes wake-on-local-area-network (WOL) functionality when it is determined that the computing device is not reachable enables a sleeping computing device to be woken efficiently. As will be appreciated by those skilled in the art, a sleeping computing device is a computing device that is effectively not receiving power except on an associated interface, as for example a network adapter, which may receive some information or data. Enabling a router or similar device to automatically send a WOL packet to awaken a sleeping computing device upon determining that the computing device is not in a state that is conducive to receiving traffic substantially eliminates the need for a network administrator or a user of another system that is in communication with the router to awaken the sleeping computing device by manually causing a WOL packet to be sent to the sleeping computing device. A network administrator may access a router to awaken a device, and may provide permissions to other end users to awaken the device such that the network administrator effectively does not need to be involved in awakening the device, and such that knowledge of the WOL is essentially not required by the end users...In one embodiment, when a router receives traffic that is intended for or is specified as passing through an unreachable neighboring device that fails to respond to a probe packet, the router may substantially automatically send a WOL packet, or a "magic" packet that contains a particular bit sequence which identifies the magic packet as being suitable for causing the neighboring device to awaken, to the neighboring device. Upon receiving the WOL packet, if the neighboring device is in a power-saving sleep and is WOL enabled, i.e., is arranged to identify WOL packets and to awaken itself upon receiving a WOL packet, the neighboring device may then awaken and notify the router that the neighboring device is ready to receive traffic. Upon receiving a notification from the neighboring device, the router may send the traffic to the neighboring device...Referring initially to FIG. 1, a network that includes a routing device which is configured to automatically send a WOL packet to a device in a LAN will be described in accordance with an embodiment of the present invention. A network 100 includes a routing device 108, which is generally any device which is arranged to buffer and to forward data packets within a network, and a LAN 130. In general, network 100 may be a wide area network (WAN)...With reference to FIGS. 3A and 3B, a method of communicating with a neighboring device from the point-of-view of a router or similar device that is configured to automatically send WOL packets to unresponsive devices will be described in accordance with an embodiment of the present invention. A process 301 of communicating with a neighboring device begins at step 305 in which a router or device with routing functionality receives or otherwise obtains a packet intended for a neighboring device. The packet or, more generally, traffic is received from a source which is attempting to provide information to the neighboring device. The neighboring device may be substantially any device that is configured or otherwise arranged to receive packets. In one embodiment, the neighboring device may be a computing device such as a server...Returning to step 329, if it is determined that the probe was not successful, a wake state is associated with the neighboring device in step 333. A wake state is arranged to indicate that an automatic attempt is to be made, or is in the process of being made, to waken the neighboring device. After the wake state is associated with the neighboring device, a WOL packet is automatically sent to the neighboring device, i.e., by the router or device with routing functionality, in step 337. As previously mentioned, a WOL packet may be associated with substantially any message that includes a magic packet or packet that includes a magic sequence. The WOL packet is automatically sent in that the router or device with routing functionality sends the WOL packet upon determining that the probe was unsuccessful. It should be understood that the router or device with routing functionality may identify an address, as for example a media access control (MAC) address or an Ethernet address, for the neighboring device discovered by IPv6 Neighbor Discovery, or pre-configured by a network administrator...Once the WOL packet is sent to the neighboring device, it is determined if a neighbor advertisement is received from the neighboring device in step 341. In general, the neighbor advertisement is expected to be received within a predetermined time period after the WOL packet is sent. If a neighbor advertisement, or an indication that the neighboring device is reachable, is not received within the predetermined time period, then it is determined in step 345 if another WOL packet is to be automatically sent to the neighboring device. In one embodiment, the number of WOL packets that are sent to the neighboring device may be predetermined...If the determination in step 345 is that another WOL packet is to be sent, process flow returns to step 337 in which a WOL packet is automatically sent to the neighboring device. Alternatively, if it is determined in step 345 that another WOL packet is not to be sent, then an error message is generated and logged in step 349, e.g., by the router or device with routing functionality. In step 349, the error message is sent to the source of the packet to indicate that the packet has not been provided to the neighboring device. After the error message is sent to the source, the packet optionally is deleted in step 353, and the process of communicating with the neighboring device is terminated...When a WOL-enabled device that is in a power-saving sleep receives a WOL packet that is automatically generated by a router or device with routing functionality, the WOL-enabled device generally awakens such that traffic may be received. FIG. 4 is a process flow diagram which illustrates a process of operating a WOL-enabled device in accordance with an embodiment of the present invention. A process 401 of operating a WOL-enabled device begins at step 405 in which the WOL-enabled device maintains a sleep state, e.g., remains in a power-saving sleep. Typically, when a WOL-enabled device is in a sleep state, a network interface controller (NIC) or network adapter of the WOL-enabled device continues to receive power, and may essentially listen on a network connection for a WOL, or magic, packet to arrive on the network connection...A determination is made in step 409 as to whether a WOL packet is received. In one embodiment, the determination includes a determination of whether the NIC has identified a WOL packet. If it is determined that a WOL packet has not been received, process flow returns to step 405 in which a sleep state is maintained. Alternatively, if it is determined that WOL packet has been received, a transition is made to an awake state in step 413, or a state in which the WOL-enabled device is capable of receiving data traffic. It should be understood that although a WOL-enabled device may also transition to an awake state if a network administrator or user of the WOL-enabled device awakens the WOL-enabled device, steps associated with such an awakening method are not shown or described for ease of discussion and clarity of illustration...” paragraphs 0011-0013/0023-0026/0028/0029).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel with the teaching of Evans 

As to claim 4, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the state transition from the non-active state to the active state shifts the network apparatus to an activation state (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 which instructs the computer to power ON. Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...Ultimately, the remote activation device 12 is operable to power ON the target computer 16 without the target computer 16 being connected to a wired network. The remote activation device 12 can be used with any target computer 16 that incorporates or is compatible with WOL technology...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...After operation of the remote activation device 12 is initiated, the remote activation device 12 then generates a WOL magic packet and sends it to the target computer 16 over the wired network connection between its communications controller and the wired network interface of the target computer 16...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0041/0054/0058-0060/0062).  

As to claim 5, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the data processing unit periodically performs a state detection of the electronic apparatus activation 2Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON control apparatus, and in the case where the electronic apparatus activation control apparatus is in the active state, periodically outputs the activation instruction to the network apparatus (“...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraph 0058).  

As to claim 7, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein in the state transition from the non-active state to the active state, the data processing unit selects the network apparatus to be activated based on a determination that the apparatus caused the state transition (Mac address synchronization), and outputs the activation instruction for activating only the network apparatus selected (“...The function and operation of the remote activation device 12 can be understood with reference to FIG. 4. In order for the remote activation device 12 to function properly, the remote activation device 12 must first be synchronized with the target computer 16; that is, the physical address (also known as the MAC address) of the target computer 16 with which the remote activation device 12 will be associated must be published or made known to the remote activation device 12...The MAC address is necessary in order for the remote activation device 12 to communicate with the target computer 16. The MAC address is a unique identifier that is hard coded into the network interface card of the target computer 16. The MAC address is static and therefore does not change over time. As such, synchronization between the remote activation device 12 and the target computer 16 needs only to be accomplished once, unless the remote activation device 12 is later paired with a different target computer 16 having a different network interface card with a different MAC address, at which time the remote activation device 12 can be re-synchronized...Synchronization with the target computer 16 can be achieved in any of a number of ways, and can be accomplished manually, semi-automatically or automatically. For example, the MAC address for the target computer 16 can be acquired from the network interface card manufacturer that encodes the MAC address or during boot-up of the target computer 16 into the pre-execution environment (PXE). Once obtained, the MAC address can be manually or automatically programmed into the remote activation device 12 and/or stored in its memory module 30 via the communications controller 26 or an external data interface 37, such as a serial connection, for example...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraphs 0055-0058).  

A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12... It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0054/0058/0062).  

As to claims 11, 15 and 16 see the rejection of claim 2 above.

As to claim 13, Abu-Akel teaches the electronic apparatus activation control system according to claim 11, wherein in response to reception of the activation instruction from the network apparatus activation device, the network apparatus performs a transition process from a standby state in which a reception4Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON detection of the activation instruction is possible to an activation state in which an apparatus main operation is possible (“...The remote activation device 12 is connected to a target computer 16 (e.g., the computer of a mobile computer workstation) via the wired network interface module 34 of the communications controller 26 of the device 12 and a wired network interface 20 of the target computer 16. An Ethernet cable 42, as is well-known in the art, can provide the physical means to achieve the wired connection between the remote activation device 12 and target computer 16. In this manner, the remote activation device 12 simulates a network host computer and forms a "mini-network" with the target computer 16. The remote activation device 12 can then use WOL technology to "wake-up" the target computer 16. In this regard, the remote activation device 12 generates and sends a WOL magic packet to the target Once the target computer 16 is ON, the target computer 16 is capable of connecting to the WLAN 18 and network host computer 14 of the work environment. Thereafter, the network host computer 14 is able to communicate and provide instructions (e.g., to carry out maintenance processes) to the target computer 16 via the WLAN 18...The target computer 16, upon receiving the WOL magic packet, "wakes up". The target computer 16 can then negotiate a connection to a WLAN that has been established and is in present in the work environment. Once powered ON, the computer is available for use by the user...It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0040/0060/0062).  


Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2009/0310607 A1 to Evans et al.
and further in view of U.S. Pub. No. 2008/0229091 A1 to Abu-Akel in view of U.S. Pub. No. 2012/0209991 A1 to Handa 

As to claim 3, Abu-Akel as modified by Evans teaches the electronic apparatus activation control apparatus according to claim 2, however it is silent with reference to wherein the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus: the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus: (i) cause the electronic apparatus activation control apparatus to enter a standby state for a time period, (ii) after the time period has elapsed, determine whether or not the electronic apparatus activation control apparatus is maintained in the active state or is in the non-active state, (iii) output the activation instruction until a determination result therefrom 
 Handa teaches the data processing unit is further configured to, after outputting the activation instruction for receipt by the network apparatus, 
(i) cause the electronic apparatus activation control apparatus to enter a standby state for a time period (S408 paragraphs 0068/0069) and 
(ii) after the time period has elapsed, determine whether or not the electronic apparatus activation control apparatus is maintained in the active state or is in the non-active state (S408 paragraphs 0068/0069) and 
(iii) output the activation instruction until a determination result therefrom indicates that the electronic apparatus activation control apparatus has shifted from the active state to the non- active state (Step 408 paragraphs 0068/0069). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and Evans with the teaching of Handa because the teaching of Handa would improve the system of Abu-Akel and Evans by seamlessly controlling the activation of remote devices.

As to claim 12, see the rejection of claim 3 above.

Claims 6, 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel U.S. Pub. No. 2009/0310607 A1 to Evans et al. and further in view of  U.S. Pub. No. 2009/0299541 A1 to Park et al.

As to claim 6, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, wherein the data processing unit periodically performs a state detection of the electronic apparatus activation control apparatus (“...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12...” paragraph 0058).  

Abu-Akel is silent with reference to when recognizing that the electronic apparatus activation control apparatus shifts from the active state to the non-active state, stops outputting of the activation instruction to the network apparatus. 
Park teaches when recognizing that the electronic apparatus activation control apparatus shifts from the active state to the non-active state, stops outputting of the activation instruction to the network apparatus (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and Evans with the 

As to claim 10, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, the electronic apparatus activation control apparatus being an illumination switch (“...A user interface 128, 228, 328 for the remote activation device 12, such as a power switch or button 44 (FIGS. 1 and 2), can be integrated into the control unit 114, 214, 314 to permit a user of the mobile computer workstation 100, 200, 300 to initiate operation of the remote activation device 12 manually, as further described herein...With continued reference to the flow diagram of FIG. 4, after synchronization, operation of the remote activation device 12 can be initiated. This can be accomplished manually, automatically, and/or remotely. In one embodiment of the remote activation device, the device includes a user-actuated switch or button to initiate operation of the remote activation device 12. In another embodiment of the remote activation device 12, the device can include an antenna for receiving a radio signal. The remote activation device 12 can be programmed to start upon being triggered by the radio signal. In still another embodiment of the remote activation device 12, the device 12 can include a timer module 27 (FIG. 2) that is programmed to prompt the device 12 begin operation at a predetermined time, such as a day, date, hour of the day, or other interval, for example. Moreover, any combination of these approaches can be incorporated into the remote activation device 12... It should also be appreciated that the remote activation device 12 can double as a simple "ON" switch for the computer; for example, in embodiments of the remote activation device 12 including the user-actuated switch or button 44. In such a configuration, the remote activation device 12 provides a mechanism by which the computer may be powered ON by a user in situations where the computer may be housed in a location that is inaccessible to the user, such as in a secure compartment 120, 220, 320 of a mobile computer workstation 100, 200, 300 (see, e.g., FIGS. 3a, 3b and 3c). When the user actuates the switch or button 44, the remote activation device 12 generates and sends a WOL magic packet to the target computer 16 to turn the target computer 160N, making it available for use by the user...” paragraphs 0054/0058/0062).

Park teaches wherein the data processing unit recognizes an operation of turning off the illumination switch by a user as the state 3Application No.: 16/553,371Docket No.: SATURN 3.0-3081 CON transition from the active state to the non-active state of the electronic apparatus activation control apparatus and stops outputting of the activation instruction to the network apparatus on the basis of the recognition of the state transition (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048). 
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and Evans with the teaching of Park because the teaching of Park would improve the system of 

As to claim 14, Abu-Akel teaches the electronic apparatus activation control system according to claim 13, however it is silent with reference to wherein the network apparatus periodically detects the reception of the activation instruction from the network apparatus activation device, and when the reception detection of the activation instruction is stopped in the periodical detection process, performs the transition process from the activation state to the standby state.  
Park teaches wherein the network apparatus periodically detects the reception of the activation instruction from the network apparatus activation device, and when the reception detection of the activation instruction is stopped in the periodical detection process, performs the transition process from the activation state to the standby state (“...In FIG. 4, if the power off command input by the user is received (S410-Y), the control device 100 may check the power state of the plurality of apparatuses in the home network (S420). In more detail, if a single code is used to control the power of the plurality of apparatuses in the home network, the control device 100 requests the power state information from the plurality of apparatuses, and then monitors the power state of the plurality of apparatuses currently connected over the home network using the power state information received as a result of the request. Here, the received power state information may comprise ID information and power control code information associated with each of the plurality of apparatuses...Alternatively, if the power on code and power off code are used to control the power of the plurality of apparatuses in the home network, there is no need for the control device 100 to monitor the power state of the plurality of apparatuses within the home network...Subsequently, the control device 100 controls the plurality of apparatuses to be concurrently turned off according to the monitored power state of the plurality of apparatuses (S430). In more detail, the control device 100 identifies currently running apparatuses among the plurality of apparatuses using the received power state information, and transmits a power off code to the currently running apparatuses, to concurrently turn off all of the currently running apparatuses in the home network. Accordingly, it is possible for a user to turn off all of the currently running apparatuses using a single power control button, so user convenience can increase...” paragraphs 0046-0048). 
.

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. No. 2008/0229091 A1 to Abu-Akel U.S. Pub. No. 2009/0310607 A1 to Evans et al. and further in view of  U.S. Pub. No. 2012/0315848 A1 to Smith et al.

As to claim 8, Abu-Akel teaches the electronic apparatus activation control apparatus according to claim 2, however it is silent with reference to wherein the state transition from the non-active state to the active state is triggered by detection of a registered terminal in a communications area of the electronic apparatus activation control apparatus.  
Smith teaches wherein the state transition from the non-active state to the active state is triggered by detection of a registered terminal in a communications area of the electronic apparatus activation control apparatus (“…Examples of passive use cases may include user an NFC-capable mobile device (e.g., mobile phone) being held within the activation range of the NFC receiver. The NFC receiver may be implemented on an ancillary control system device, either a dedicated receiver or integrated into another piece of equipment (e.g., control surface, touch panel, user interface device). When within range, the passive tag is activated and interrogated and delivers a unique identification string to the reader device. The reader device then informs the control system of the details of the event as well as performs some actions directly if necessary to support the intended outcome…” paragraphs 0028/0029/0033/0034/0038/0039).
It would have obvious to one of ordinary skill in the art at the time the invention was to modify the system of Abu-Akel and Evans with the teaching of Smith because the teaching of Smith would improve the system of Abu-Akel and Evans by a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, laptops, to establish communication by bringing them within range of each other.

Response to Arguments
Applicant’s arguments with respect to claims 2-16 have been considered but are moot because the new ground of rejection relied additional references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES E ANYA/Primary Examiner, Art Unit 2194